t c memo united_states tax_court james c vallette and arleen r vallette petitioners v commissioner of internal revenue respondent docket no filed date james alvin watson for petitioners emile l hebert iii for respondent memorandum findings_of_fact and opinion laro judge james c vallette and arleen r vallette petitioned the court to redetermine respondent’s determination of deficiencies in their and federal income taxes respondent determined an dollar_figure deficiency for and a dollar_figure deficiency for following concessions by the parties we must decide whether petitioners operated a cattle breeding activity with the requisite profit objective within the meaning of sec_183 we hold they did not unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar james c vallette and arleen r vallette are referred to as mr vallette and mrs vallette respectively findings_of_fact some of the facts have been stipulated and are so found these facts and the exhibits submitted therewith are incorporated herein by this reference petitioners resided in sulphur louisiana when they petitioned the court they filed and form sec_1040 u s individual_income_tax_return using the filing_status of married filing joint_return losses from a self-owned cattle breeding activity were reported on petitioners' and schedules f farm income and expenses in petitioners began their breeding activity under the name vallette farm at a site located approximately to miles from their home they bred heifers with bulls to produce calves a cow-calf operation they sold the bull calves at market and they either sold the heifer calves at market or retained the heifer calves for future breeding before petitioners had never owned or operated a cattle breeding business petitioner sec_1 during the subject years this site included acres of land petitioners owned acres of this land and they leased the remaining acreage on a yearly basis petitioners never improved any of the leased land started breeding cattle in after they began receiving substantial royalties from an oil well that was drilled on their land on their through form sec_1040 petitioners reported the following amounts from cattle breeding and oil cattle breeding year income expense sec_1 net_loss net royalties from oil dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number - - big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1petitioners' largest single expense was depreciation during the subject years petitioners’ involvement in their breeding activity included worming and feeding the cattle delivering calves planting grass for the cattle and maintaining fences besides petitioners the primary individuals who worked in the breeding activity were petitioners’ two sons matthew and stephen and their son-in-law kim little none of these helpers received any compensation from petitioners for their help all of these helpers worked full-time for other employers stephen and kim also owned and operated other farms petitioners have never kept a set of books_or_records for their breeding activity they have never maintained any records on the lineage birth or disposition of their cattle mr vallette enjoys working with cattle he grew up around cattle and the cattle industry is second nature to him opinion respondent disallowed petitioners' losses from their breeding activity because she determined that the activity was not engaged in for profit under sec_183 sec_183 generally limits the deductions for an activity not entered into for profit sec_183 an activity is not engaged in for profit if deductions are not allowable for the taxable_year under sec_162 or sec_212 or sec_183 sec_162 allows individuals to deduct ordinary and necessary expenses connected with the conduct_of_a_trade_or_business sec_212 and allows individuals to deduct expenses_for_the_production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income 68_f3d_868 5th cir affg tcmemo_1993_634 an individual engages in an activity for profit for purposes of sec_183 if he or she entered into or continued the activity with the actual and honest objective of making a profit 78_tc_642 affd without published opinion 702_f2d_1205 d c cir an individual’s expectation of profit need not be reasonable but he or she must have a good_faith objective of making a profit 72_tc_28 sec_1_183-2 income_tax regs whether a taxpayer conducts an activity with the requisite profit objective rests on the facts of the case 72_tc_411 affd without published opinion 647_f2d_170 9th cir more weight is given to the objective facts than to an individual's subjective expression of his or her intent sec_1_183-2 income_tax regs because respondent determined that petitioners’ breeding activity was not engaged in for profit petitioners must prove that respondent's determination is in error rule a 290_us_111 westbrook v commissioner supra pincite petitioners rely almost exclusively on their limited testimony which focuses mainly on taxable years preceding the years in issue as well as the scant testimony of stephen and kim which also is aimed primarily at prior years the only exhibits in evidence are petitioners’ through form sec_1040 and the subject notice_of_deficiency the parties stipulated to minimal facts and all of these stipulated facts are best described as favorable to respondent we are aided by the following nonexclusive factors in deciding whether an activity is engaged in for profit the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his or her adviser the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on similar or dissimilar activities the taxpayer's history of income or losses in the activity the amount of occasional profits if any that are earned the financial status of the taxpayer and the elements of personal pleasure or recreation westbrook v commissioner supra pincite sec_1_183-2 income_tax regs none of these nine factors is dispositive in and of itself and a decision does not rest on the number of factors satisfied golanty v commissioner supra pincite sec_1_183-2 income_tax regs we assess each factor with the aid of our common sense and we bear in mind the insight that we have gained from a lifetime of experience as well as our understanding of how the relevant statutory scheme was meant to apply to the facts at hand 52_f3d_23 2d cir remanding tcmemo_1993_536 bearing these basic principles in mind we turn to the nine factors analyzing and discussing them one at a time manner in which the activity is conducted we consider the manner in which petitioners conducted their breeding activity see sec_1_183-2 income_tax regs objective facts showing that a taxpayer carries on an activity in a businesslike manner are indicative of a profit intent the same is true with respect to the maintenance of complete and accurate records id the fact that an individual adopts a different method of operating or abandons unprofitable methods with respect to operating his or her activity may suggest a desire to earn a profit id petitioners have failed to persuade us that they conducted their breeding activity in a businesslike manner they rely merely on their subjective expressions of intent as well as the limited testimony of family members petitioners did not produce any of their activity’s records at trial they did not establish that they used cost accounting techniques that 'at a minimum provide the entrepreneur with the information he or she requires to make informed business decisions 809_f2d_355 7th cir quoting burger v commissioner t c memo affg tcmemo_1985_523 they did not demonstrate that they monitored expenses or assessed their activity's profitability they did not establish that they maintained a budget for their activity or that they advertized any of their cattle for sale although mr vallette testified without contradiction that he tried before the subject years to remedy his problem with bad cattle by switching his breed of cattle to a breed that his common knowledge told him was the better breed we do not believe that this self-supporting statement standing alone is enough to establish a profit intent the fact that petitioners’ activity experienced losses year after year and that they took no action to explain the losses or to reverse the tide adds further support to our belief that petitioners were at best indifferent as to whether the losing trend could be reversed see ranciato v commissioner supra pincite this factor favors respondent's determination expertise of taxpayers we consider the expertise of petitioners with respect to their activity see sec_1_183-2 income_tax regs a taxpayer's expertise research and study of an activity as well as his or her consultation with experts is indicative of a profit intent with respect thereto id in preparing for an activity a taxpayer need not make a formal market study but he or she should undertake a basic investigation of the factors that would affect the activity’s profitability underwood v commissioner tcmemo_1989_625 burger v commissioner tcmemo_1985_523 affd 809_f2d_355 7th cir mr vallette’s prior experiences with cattle made him knowledgeable on the subject the mere fact that he was skilled in the cattle industry however does not mean that petitioners began or continued their breeding activity for profit our careful review of this factor suggests that the weight of mr vallette’s expertise and hands-on experience was offset by petitioners’ lack of knowledge on the economics of the cattle breeding industry among other things the record does not suggest that petitioners sought any professional advice on the economic aspects of breeding cattle ie on how to make the activity profitable see burger v commissioner f 2d pincite read any literature on the business side of breeding cattle performed any meaningful economic study on the profit potential of breeding cattle prepared any market analysis on breeding cattle established a meaningful breeding plan or studied or consulted with professionals on the magnitude of expenses which they were likely to encounter this factor favors neither party we consider it neutral time and effort spent in conducting the activity we consider the time and effort spent by petitioners in conducting their activity see sec_1_183-2 income_tax regs the fact that a taxpayer devotes much of his or her personal time to an activity may indicate a profit intent the failure of a taxpayer to devote substantial time to an activity weighs against a profit objective unless for example the taxpayer employs capable personnel to conduct the activity in his or her stead employing capable personnel shows a profit intent id petitioners have not persuaded us that they spent much time in their breeding activity during the subject years although the record contains some testimony establishing that petitioners and their relatives devoted time to the activity during the subject years we are not persuaded that this aggregate time weighs toward a profit objective this factor favors neither party we consider it neutral expectation that the assets will appreciate in value we consider the expectation that assets used in petitioners’ activity may appreciate in value see sec_1_183-2 income_tax regs the term profit includes the appreciation in the value of assets used in an activity id petitioners have not established that they expected their activity’s assets to increase in value indeed the value of petitioners’ cattle decreased after the years in issue this factor supports respondent's determination taxpayer's success on similar or dissimilar activities we consider petitioners’ success on similar or dissimilar activities see sec_1_183-2 income_tax regs although an activity is unprofitable the fact that a taxpayer previously converted similar activities from unprofitable to profitable enterprises may show a profit intent with respect thereto id petitioners have not established that they experienced any success in a similar or dissimilar activity this factor supports respondent's determination an activity's history of income and or losses we consider petitioners’ history of income and or losses with respect to their activity see sec_1_183-2 income_tax regs losses continuing beyond the period customarily required to make an activity profitable if not explainable indicate that the activity is not engaged in for profit although a series of losses at the beginning of an activity does not necessarily mean that the activity was not entered into for profit such a string of losses weighs against a profit intent absent unforeseen or fortuitous circumstances beyond the taxpayer's control eg fire disease theft a string of substantial losses over many years and the unlikelihood of turning a profit are important factors in ascertaining intent 45_tc_261 affd 379_f2d_252 2d cir see also cannon v commissioner tcmemo_1990_148 affd 949_f2d_345 10th cir the start-up period for a cow-calf operation i sec_5 to years see hrdlicka v commissioner tcmemo_1985_403 petitioners reported a loss from their cow-calf operation for years in a row from to totaling dollar_figure petitioners have not established that any of these breeding losses was due to unforeseen or fortuitus circumstances beyond their control or that this stream of losses was likely to change petitioners have also offered no evidence other than their subjective testimony to support their assertion that these losses were from a business even if we were to assume arguendo that petitioners had a profit objective before the subject years we would still not be persuaded that they retained this objective during the subject years in order to fall outside the purview of sec_183 one need not merely have had a profit objective before the years in dispute the taxpayer must possess the required objective during each disputed year sec_1_183-2 income_tax regs see also dennis v commissioner tcmemo_1984_4 although a profit intent in a prior year may be evidence of such an intent in a later year a prior intent will not serve as a blank check for a taxpayer to continually operate a loss activity outside the scope of sec_183 see daugherty v commissioner tcmemo_1983_188 this factor favors respondent's determination amount of occasional profits we consider the occasional amount of profits if any from the subject activity sec_1_183-2 income_tax regs for the reasons stated immediately above we hold that this factor favors respondent’s determination financial status of taxpayer we consider petitioners' financial status see sec_1_183-2 income_tax regs substantial income from sources other than an activity particularly if the activity's losses generated substantial tax benefits may indicate that the activity is not engaged in for profit this is especially true where there are personal or recreational elements involved id see 66_tc_312 from to petitioners reported substantial taxable_income independent of their breeding losses petitioners' ability to earn this income let them finance their breeding activity and it allowed them to use the activity's losses to reduce significantly their income_tax_liability for each year this factor favors respondent's determination elements of personal pleasure we consider the personal pleasure derived by petitioners from conducting their activity see sec_1_183-2 income_tax regs although the mere fact that a taxpayer derives personal pleasure from a particular activity does not negate a profit intent with respect thereto the presence of personal motives may indicate that the activity is not engaged in for profit this is especially true where there are recreational or other personal elements involved id our review of the record in conjunction with our observation of petitioners during their testimony leads us to believe that they had strong personal reasons for breeding cattle our observation of petitioners testifying at trial leads to the inescapable conclusion that they each gained significant personal pleasure from their involvement in the cattle industry and that their enjoyment and satisfaction would have been the same regardless of the activity’s bottom line see ballich v commissioner tcmemo_1978_497 among other things we believe that mr vallette the backbone of petitioners' breeding activity engaged in that activity due to his affection for cattle he has been involved with cattle since a very young age and his co-workers in the activity have always been his wife and their immediate_family none of whom were paid as this court observed with respect to this factor unquestionably an enterprise is no less a 'business' because the entrepreneur gets satisfaction from his work however where the possibility for profit is small given all the other factors and the possibility for gratification is substantial it is clear that the latter possibility constitutes the primary motivation for the activity burger v commissioner tcmemo_1985_523 affd 809_f2d_355 7th cir this factor favors respondent's determination conclusion based on our discussion above we conclude that petitioners operated their activity without an actual and honest objective of making a profit the activity provided petitioners with satisfaction and any income derived therefrom served only as an added bonus to them we have considered all arguments made by petitioners for a contrary holding and to the extent not discussed above have found them to be without merit to reflect concessions decision will be entered under rule
